Title: To George Washington from Samuel Powel, 11 June 1790
From: Powel, Samuel
To: Washington, George



Dear Sir
Philadelphia 11 June 1790

The Bearer hereof Mr Robert Parrish, an Inhabitant of this City, informs me that his Journey to New York is undertaken

with a View to obtain Subscriptions to a Work of Mr William Bartram’s, containing an account of his Travels thro’ Florida &ca & also to obtain Permission to dedicate the Work to you.
From Mr Bartram’s character as a Botanist and as a Man, I have no Doubt that his Work is an interesting one & such as will do him Credit. I have seen, tho’ I have not had an opportunity of perusing it, The extreme Bashfulness of it’s author⟨,⟩ and his little Intercourse with the World, may, possibly have made him choose rather to sollicit the Honor of dedicating it to you thro’ the Intervention of a Friend than by a direct Application. This is only Conjecture upon my Part as I am not ascertained of the Fact. Should his present Work meet with Success, I am informed that it will be followed by a second or more volumes.
Mr Parrish, who has requested of me to give him this Introduction to you, is a plain, and I believe, a worthy Citizen possessed of much usefull Information, & who has interested himself deeply in promoting Mr Bartram’s Publication.
It gives sincere Pleasure to Mrs Powel & myself to hear that you are likely to be soon restored to Health. Our best good Wishes ever attend you & Mrs Washington. I have the Honor to be dear Sir your most obedt humble Servt

Samuel Powel

